DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. 
Applicant argues:  “The rejections are also respectfully traversed because the cited references fail to teach or otherwise suggest all of the claimed features, including but not limited to: wherein a diameter of the cap of the component package is greater than a diameter of the body of the component package and a diameter of the inside of the pole.”  
Examiner disagrees. Bronson Figs. 6B, 9, and 13 show caps that exemplify the claimed proportions as described in the reasons for rejection below.
Where Applicant argues that some prior art cap diameters are not larger than the outside diameter of the body of the pole, Examiner notes that this is not a claim requirement.
Finally, it is not clear that the diameter of the cap by itself is sufficient to produce a patentable distinction, because there is no evidence on the record that changes to the dimension of the cap produce improved or unexpected results in implementing a method of securing or monitoring system on a roadside.

Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Also note: Changes to the shape of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.); also see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).
Changes to the dimensions of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). 
Claims 3 and 5 recite multiple elements of “means for” modified by functional language but not modified by structure or a structural term and not naming a structure readily recognized by persons of skill in the art to perform the claimed function.  The limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, and shall be construed to cover the corresponding structure described in the specification and equivalents thereof.  See reasons for rejection below.	
Claims 4 and 5 recite a “fixing component configured to” a generic term modified by functional language but not modified by structure or a structural term and not naming a structure readily recognized by persons of skill in the art to perform the claimed function.  The limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, and shall be construed to cover the corresponding structure described in the specification and equivalents thereof.  See reasons for rejection below.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 10851936 to Bronson (“Bronson”) in view of US 20130344363 to Upadhyaya (“Upadhyaya”).
Regarding Claim 1:  “A method for securing a surveillance or monitoring system on a roadside, comprising:
inserting a component package into an inside area of a pole permanently or semi-permanently secured to the roadside, … and securing the component package to the pole,  (“the modules stacked within Sl once installed within the pole”  Bronson, Column 6, lines 11-12 and Fig. 13.)
the component package comprising: a body and a cap,  (“FIG. 6 is a detailed illustrative example of Sl, showing the round slotted casing version joining the top and bottom caps Capl and Cap2”  Bronson, Column 6, lines 1-3.)
wherein the body at least partially encloses an antenna, a modem, a solar controller, a battery charger, a plurality of battery arrays, and an ethernet connection port; (“As shown in FIG. 9, one or more modules that fits through an opening (module access hatch, access door) in a pipe, … Slide Sl contains electronic module El and stacked battery modules Bl B2 B3 and B4” Bronson, Column 5, lines 1-18.  “support electronics: that may include a microprocessor, some or all of the electronics to operate, and some or all of its power supply and battery power. … with a radio system associated with it that may serve as network access to and from the camera … or serve as stand alone access point for WIFI or 5G without a camera or access device, or comprise of a combination of both. In various embodiments the pole hosting other combinations of antennas and devices are possible.”  Bronson, Column 2, lines 28-54.  Also note electronics with “wired/fiber network connection” Column 2, lines 20-21.)
wherein a diameter of the cap of the component package is greater than a diameter of the body of the component package and a diameter of the inside of the pole, … wherein the diameter of the inside of the pole is greater than the diameter of the body of the component package, and  ( “FIG. 6 is a detailed illustrative example of S1, showing the round slotted casing version joining the top and bottom caps Capl and Cap2 … the modules stacked within S1 once installed within the pole”  Bronson, Column 6, lines 1-12 and Figs.  6B, 9, 13.  Also note that there is no indication on the record that changes to the dimension of the cap produce improved or unexpected results in implementing a method of securing or monitoring system on a roadside.)
the plurality of battery arrays vertically disposed inside the body of the component package.”  (See Batteries B1-B4 stacked in Bronson, Figs. 6-12.)
Bronson does not teach “wherein each battery array comprises a plurality of batteries configured in a circular pattern relative to each other” however, considering that Bronson uses a circular enclosure, it would have been obvious that a plurality of batteries within the enclosure would be configured in a circular pattern.
Upadhyaya teaches this feature in the context of battery assembly:  “arrays or bundles 900 of multiple low energy density wire batteries 901 with different diameter to improve packing density are bundled together to form a high density battery 902 suitable for electronics, vehicle, medical, defense and energy storage applications” forming circular bundles.   Upadhyaya, Paragraph 66 and Fig. 9d.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Bronson to configure a plurality of batteries in a circular pattern relative to each other as taught in Upadhyaya, in order to fit batteries inside a circular housing.  Upadhyaya, Paragraph 66 and Fig. 9d.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 2:  “A surveillance or monitoring system for use in a pole permanently or semi-permanently secured to a roadside, comprising:
a body with a body diameter; … a cap with a cap diameter greater than the body diameter and an inner diameter of the pole;  (See reasons for rejection in Claim 1.)
an antenna;  (“antenna is mounted on the surface of the pole anywhere along the length of the pole”  Bronson, Column 3, lines 1-2.)
a modem;  (See “5G, Wifi, DAS, or other radio repeaters” Bronson, Column 1,lines 48-49.)
a solar controller;  (See use of solar panel with the electronic device and batteries in Bronson, Column 4, lines 41-51 and “supporting electronic power system” in Colum 3, lines 55.)
a battery charger;  (“rechargeable batteries Bl B2 B3 and B4 are stacked below electronic module El which handles their charging an maintenance,” Bronson, Column 5, lines 6-9.)
a plurality of battery arrays, wherein each battery array comprises a plurality of batteries configured in a circular pattern relative to each other, the plurality of battery arrays vertically disposed inside the body; and  (See reasons for rejection in Claim 1.)
an ethernet connection port.”  Note “wired/fiber network connection” Bronson, Column 2, lines 20-21. “data and power are supplied by an external connection near the ground at the base of the pole via W3, but in other embodiments they may be radio and solar respectively”  Bronson, Column 9, lines 21-24.)
Claim 3 is rejected for reasons stated for Claim 2, because Claim 2 exemplifies the supported structures for the “means for” of Claim 3.
Claim 4:  “The system of claim 2, further comprising: a fixing component configured to affix the system within the pole.”  (“round external enclosure type mounted [fixed] at the end of the pole” Bronson, Column 3, lines 57-58.  Also see use of a “guide track” or “slide rails” and corresponding notches on the caps as the components that fix the housing body S1 within the pole in Column 4, lines 62-65 and Column 7, lines 16-18.)
Claim 5 is rejected for reasons stated for Claim 4 in view of Claim 3 rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483